Exhibit 10.4

 

Reference is made to the Agreement (the “Agreement”) made as of the          day
of July, 2004 between Tommy Hilfiger 485 Fifth, Inc. (“Seller”) and Park & 5th
Property, LLC (“Purchaser”) with respect to the purchase of premises located at
485 Fifth Avenue, New York, New York (the “Premises”).

 

The following shall serve to amend and supplement the Agreement:

 

1. The Agreement shall be deemed dated the 14th day of July, 2004.

 

2. Pursuant to Section 5(c) of the Agreement, Purchaser is to designate within
ten (10) days of the end of the Due Diligence Period which service contracts
that it has not elected to have Seller terminate prior to closing. Certain of
the service contracts have not yet been delivered to Purchaser and it may be
that Seller may enter into other service contracts between the date hereof and
the date of closing. Accordingly, it is agreed that Purchaser will have ten
(10) days after receipt of any such service contract to make its election to
have Seller terminate the same.

 

3. The attached shall be deemed added to the agreement as Exhibit 7.

 

4. Seller agrees to process all applications as may be reasonably required in
order to implement the obtaining of a C of O for the Premises, and to fully
cooperate with the Purchaser in connection therewith. The costs for third party
consultants, expediters and the like retained by Purchaser shall be Purchaser’s.

 

5. Seller reaffirms its obligations as set forth in the Agreement to remove
violations and has been made aware of the attached violations which it shall
take all appropriate action at its expense to remove.

 

6. Seller will promptly take action to complete all reports and filings required
by Local Law 10 and 11, and to obtain “signoffs” or such approvals as may be
required to be in compliance with applicable law, and to register the boilers at
the premises in accordance with all requirements of applicable laws, rules and
regulations.

 

7. Purchaser shall receive a credit of $250,000.00 against the Purchase Price
due to certain matters relating to the condition of the Premises.

 

8. Seller will use reasonable efforts to effect a transfer to Purchaser of the
roof and elevator warranties.

 

9. Seller will correct electrical panels and switches as per attached report.

 

Dated: August 5, 2004

      TOMMY HILFIGER 485 FIFTH, INC.             By:  

/s/ Steven R. Gursky

               

Steven R. Gursky, Secretary

Dated: August 5, 2004

      PARK & 5TH PROPERTY, LLC             By:  

/s/ Hymie Mamiye

           

Name:

 

Hymie Mamiye

           

Title:

 

Manager